DETAILED ACTION

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 14-16 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al., [US 2010/0079042] in view of Bell et al., [US 2,918,176].  Eilers teaches of a cabinet system (fig. 1), comprising: a first vertical end support (11) and a second vertical end support (13 or 15), wherein the first vertical end support and the second vertical end support are each formed from a plurality of metal tubes (tubes – [0077]); a plurality of horizontal stringers (16’s, 21, 24) that extend between the first vertical end support and the second vertical end support, wherein one or more of the horizontal stringers is configured to support a countertop {8}; and a plurality of lateral stringers (17, 19, 22, 23 for instance) that extend between the first vertical end support and the second vertical end support, wherein at least one of the lateral stringers is a toe kick ((19) or (23) for instance).  Eilers teaches applicant’s basic inventive claimed system as outlined (mapped) above, including the lateral stringers having a flat surface with two sidewalls extending therefrom (shown in the figures); but Eilers does not show three sidewalls extending therefrom.  As to this aspect, Bell is cited as an evidence reference for the known use of a lateral stringer (14) including a flat surface (vertical flat web – shown in fig. 4 for instance) with three sidewalls (top and bottom horizontal sidewalls and (16) for instance) extending therefrom, where the stringer is used as a support member within a frame system.  Consequently, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify / replace the lateral {tube} stringers of Eilers for a three sidewall stringer as taught by Bell because this alternative support component would provide Eilers with a similar reinforcing cross member used to span the width of the framed structure, but without requiring a stringer enclosed on all sides (tube) thereby decreasing the weight of the component and lowering the cost of raw material needed to perform the comparable support function.  Regarding Claim 2, as modified, the first vertical end support and the second vertical end support each include a rear vertical bar (rear vertical bar – figs. 3 & 11) that extends upward from a ground surface upon which the cabinet system is placed.  Regarding Claim 3, as modified, the first vertical end support and the second vertical end support each include a bottom horizontal bar (bottom horizontal bar – figs. 3 & 11) that extends between the rear vertical bar and a front vertical bar (front vertical bar – figs. 3 & 11), wherein the bottom horizontal bar is mounted to the rear vertical bar such that there is a gap between the ground surface and a bottom of the bottom horizontal bar.  Regarding Claim 4, as modified, the first vertical end support and the second vertical end support each include a vertical leg (front vertical leg – figs. 3 & 11) mounted to the bottom of the bottom horizontal bar with a setback from a front surface of the front vertical bar that is capable of accommodating a front toe kick (such as (7) for instance - fig. 2).  Regarding Claim 14, as modified, the system further comprising an under counter apron accessory (shelving) that mounts under the countertop, wherein the under counter apron accessory mounts to at least the first vertical end support to form a storage receptacle – as readily apparent (fig. 5).  Regarding Claim 15, as modified, the system further comprising an inherent first drawer glide mounted to the first vertical end support and an inherent opposing second drawer glide mounted to the second vertical end support, wherein the first drawer glide and the second drawer glide support a drawer (drawers) that mounts under the countertop [0012].  Regarding Claims 16 & 20, as modified, Eilers teaches the “method” of forming the cabinet system since all the formed structural components are set forth within the cited reference and assembled together to form the system; additionally, the position is taken that the similarly claimed features have adequately been mapped within the above rejections and therefore a redundant mapping of the features is superfluous. 
Claims 5-7 & 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al., and Bell et al., and further in view of Gilliom [US 4,793,667].  The prior art teaches applicant’s basic inventive claimed system as outlined {mapped} above, but does not teach specifics of the horizontal stringers or show the lateral stringers with keyhole openings (the prior art shows round openings for accepting a fastener) as prescribed by applicant.  As to these aspects, Gilliom is cited as an evidence reference for the known use of horizontal stringers (71) having tapered ends (note fig. 2) along an inner edge of the stringer, with a flange (74) mounted at an angle to the inner edge to increase integrity.  Gilliom further shows the use of keyhole openings (76) in order to mount a stringer to the cabinet frame.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the horizontal stringers of Eilers in a manner as taught by Gilliom because this arrangement would enhance the versatility of Eilers’s device by providing a structurally robust support assembly due to the added reinforcement provided by the angled flange, while the addition of a keyhole opening to the lateral stringer would provide a convenient means by which the stringer can be coupled to the cabinet frame without the need for tools or separate fasteners (such is the case when a mating projection is already established with a structural upright).  As modified, the teaching of the keyhole opening would be available for use on the toe kick as an alternative means for mounting, especially as the advantages thus achieved can readily be foreseen.  
Claims 8-10 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al., and Bell and further in view of Ratzlaff et al., [US 2,678,489].  Eilers as modified, teaches applicant’s basic inventive claimed system as outlined above, but does not include extension brackets attached to the vertical end supports.  As to this aspect, Ratzlaff teaches the use of extension brackets (69, 69’) that are attached to rear ends of vertical end supports (shown) in an analogous art.  As such, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of the prior art so as to incorporate extension brackets along the rear of the cabinet structure in view of Ratzlaff’s teaching because this arrangement would enhance the versatility of Eilers’s device by providing additional supporting means along the rear of the system that could be used to support accessories associated with the system as dictated by the needs and/or preferences of the end user thereby increasing the usefulness of the system.  As modified, the brackets includes openings along both the vertical and horizonal sides in order to mount to the cabinet and to the support accessories.  The position being taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the direction by which side is mounted to the cabinet, i.e., either the short side or the long side, by rearranging the position of the bracket relative to the cabinet system since it has been held that rearranging parts of a device involves only routine skill in the art and therefore will not distinguish the invention from the prior art in terms of patentability.  Such a placement could be performed in order to increase strength of stability for a heavy accessory (long side mounted to the cabinet), or to increase length of support for a wider accessory (short side mounted to the cabinet).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al., Bell and Ratzlaff et al., and further in view of Abraham et al., [US 10,039,374].  The prior teaches applicant’s basic inventive claimed cabinet system as outlined above, including a countertop (8) being mounted above the vertical end supports and behind the rear surfaces of the vertical end supports; but Eilers does not show the countertop as having an opening along a rear portion of the countertop.  As to this feature, Abraham is cited as an evidence reference for the known use of an opening (24) along a rear portion of a countertop (14) mounted along vertical end supports of a workstation.  Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eilers so as to incorporate an opening along a rear portion of the countertop in view of Abraham’s teaching because this arrangement would enhance the versatility of Eilers’s device by providing a means by which cables or wires could be routed through the countertop / worksurface in order to present a pleasing aesthetic view when corded items are placed upon the countertop.
Claims 12-13 & 19 are rejected under 35 U.S.C. 103 as being unpatentable over Eilers et al., and Bell and further in view of Fink et al., [US 3,362,768].  The prior art teaches applicant’s basic inventive claimed cabinet system as outlined above; but does not show a dispenser accessory including a tray with a cover that is mounted to a vertical end support.  As to this feature, Fink is cited as an evidence reference for the known use of an accessory (fig. 14) including a tray (82, 83) with a cover (84, 85) where the accessory mounts to a vertical end support (fig. 14) via horizontal stringers (88, 89).  As such, the position is taken that it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Eilers so as to incorporate a tray and cover dispenser accessory in view of Fink’s teaching because this arrangement would enhance the versatility of Eilers’s device by providing a means by which articles stored within the cabinet system can be easily stored and retrieved as dependent upon the needs and/or preferences of the end user.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered, but are moot because the arguments do not apply to the combination of references being used in the current rejection.  

Conclusion
Note the attached Form PTO-892 showing various cross supports / stringers within the prior art which are considered pertinent to applicant’s disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


JOH
October 19, 2022

/James O Hansen/Primary Examiner, Art Unit 3637